Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the piece" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claim has been amended to remove “opposite to the cavity”, so the claim now only states “the piece”. Claim 1 states “at least two substantially identical pieces or shells”.  There is more than one piece. Which piece is claim 2 referring?  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Delcroix (2007/0272114).
Regarding claim 1, Delcroix discloses a mold for aluminothermic welding of a metal rail, which comprises at least two substantially identical pieces or shells 19 (paragraph 0052), configured to be temporarily assembled opposite one another and on either side of said rail to enclose the head, web and foot of the rail, each piece or shell having an upper opening 32, which opens onto an internal cavity bounded by walls configured to enclose the head 14, the web 12 and the foot 8 of said rail, wherein said internal cavity comprises a compressible sealing coating 58 only against the walls configured to enclose said web, foot and underside of the head, with the exception of the rest of the head and the underside of the foot (figure 1).  Sealing coating 58 only contacts the bottom of the head, the web and the top of the foot.  Since there is a different coating 59 on the bottom of the foot, the claim limitation is met. 
Regarding claim 2, Delcroix discloses that said coating is refractory felt (paragraph 0008).  
Regarding claim 3, Delcroix discloses that the thickness of said coating is comprised between 2 and 10 mm in an uncompressed state (paragraph 0068).  
Regarding claim 4, Delcroix discloses that the lower part of the piece has an inclined cut configured to avoid contact with a system for attaching the rail on a tie (figure 2).

Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive.
The drawing objection has been withdrawn.
The Applicant argues that Delcroix states that the coating 59 is similar to coating 58.  Coatings 58 and 59 are a single coating arranged in the mold in two pieces according to the geometry of the mold.  The Applicant argues that Delcroix fails to teach that the internal cavity comprises the compressible sealing coating only against the walls configured to enclose the web, foot, and underside of the head with the exception of the rest of the head and the underside of the foot.  Delcroix teaches the disadvantage of this mold which is a stark contrast to the claimed mold which allows for a precise molding in the region of the defect to be repaired on the upper side and the lateral sides of the head with the exception of the rest of the head and the underside of the foot.  Delcroix describes a mold used for welding two adjacent rails separated by a gap and not for repairing a defecting in the head of the rail.
The Examiner disagrees. The coating 58 encloses the web, foot and underside of the head with the exception of the rest of the head and the underside of the foot.  There are two coatings, 58 and 59.  While Delcroix discloses that the two coatings are similar, it is not stated that they are one material.  They are separate coatings.  Coating 58 does not cover the bottom of the foot or the rest of the head.  Therefore, the claim limitation is met.  The claim does not preclude a different coating from being under the foot or on the head.  If this is what the Applicant is attempting to claim, it is suggested to state this.  
claimed invention.  The prior art teaches the invention as currently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735